Exhibit 10.1

 

EXECUTION COPY

 

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Purchase and Sale Agreement”) is made
and entered into as of August 10, 2006 (the “Effective Date”), by and between
Richardson Electronics, Ltd., a Delaware corporation (“Purchaser”); Portside
Growth and Opportunity Fund, a Cayman Islands exempted company (“Seller”); and
solely for purposes of Sections 5, 6, 9, 10, 11, 13, 15, 16, 17, 18, 20 and 21
hereof, Ramius Capital Group, LLC, a Delaware limited liability company
(“Ramius,” and collectively with Purchaser and Seller, the “Parties”).
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such terms in that certain Indenture (the “Indenture”), dated as of
November 21, 2005, by and among Purchaser, Law Debenture Trust Company of New
York, a New York banking corporation, as Trustee (the “Trustee”) and J.P. Morgan
Trust Company, National Association, a national banking association, as
Registrar, Paying Agent and Conversion Agent.

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”) dated as of November 21, 2005, by and among Purchaser and
the Buyers (as defined therein), Purchaser issued $25,000,000 in aggregate
principal amount of 8.0% Convertible Senior Subordinated Notes due 2011 (the
“Notes”);

 

WHEREAS, the Notes are governed by the terms of the Indenture;

 

WHEREAS, Seller originally purchased and is currently the beneficial owner of
$6,000,000 in aggregate principal amount of the Notes (the “Portside Notes”);
and

 

WHEREAS, Seller desires to sell the Portside Notes to Purchaser upon the terms
and conditions stated herein (the “Transaction”).

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.     Transaction. The Transaction shall be consummated within 30 days of the
Effective Date, or within 120 days of the Effective Date if Purchaser provides
to Seller within 30 days of the Effective Date an irrevocable, non-contingent
letter of credit (the “Letter of Credit”) from JP Morgan Chase & Co. (or one of
its affiliates) (“J.P. Morgan”), or a financial institution selected by the
Purchaser and accepted by the Seller, which acceptance shall not be unreasonably
denied, and issued in an amount equal to the Closing Payment (as defined below)
(the “Closing Date”). If the Purchaser elects to issue a Letter of Credit
pursuant to this Paragraph 1 and such Letter of Credit is to be collateralized,
the Parties agree that the Letter of Credit will be issued under the Amended and
Restated Revolving Credit Agreement among the Purchaser (and certain of its
affiliates) and J.P. Morgan (and certain of its affiliates), dated as of October
29, 2004, as amended. On the Closing

 

 


--------------------------------------------------------------------------------

 

Date, Purchaser shall tender the Closing Payment (as defined below) to Seller
and Seller shall immediately transfer and assign the Portside Notes to Purchaser
(the “Closing”).

 

2.     Encumbrances. The Portside Notes shall be transferred to Purchaser free
and clear of any and all deficiencies in ownership, including but not limited to
encumbrances, charges, claims, liens, pledges and security interests.

 

3.     Consideration for Purchase and Forbearance. The total consideration (the
“Consideration”) payable by Purchaser to Seller in exchange for the Portside
Notes shall be the aggregate sum of $6,420,000, payable as follows:

 

 

a.

Execution Payment. Purchaser shall pay the sum of $180,000 (the “Execution
Payment”) to Seller upon the execution of this Purchase and Sale Agreement by
wire transfer of immediately available funds to the account set forth on Annex
A. In the event Purchaser elects to close within 120 days of the Effective Date
and provides a Letter of Credit, Purchaser will increase the Execution Payment
by $60,000 to $240,000 (and pay such increase by wire transfer of immediately
available funds to the account set forth on Annex A at the time of the provision
of such Letter of Credit) and the Closing Payment will be reduced by the
corresponding amount.

 

 

b.

Closing Payment. Subject to adjustment pursuant to paragraph 3(a) above,
Purchaser shall pay the sum of $6,240,000 (the “Closing Payment”) to Seller upon
consummation of the Transaction in accordance with the terms of this Purchase
and Sale Agreement.

 

4.     Forbearance. In consideration of the payments described in Paragraph 3
above, Seller agrees to permanently forebear from asserting any breaches,
defaults, events of default, or right to acceleration or taking any other action
seeking damages or repayment with respect to the Notes, the Indenture governing
the Notes, the Securities Purchase Agreement through which the Notes were
originally issued, or any related document (the “Forbearance”); provided,
however, any other provision of this Purchase and Sale Agreement
notwithstanding, Seller shall have no obligation to continue to forbear, and
shall in no way be prejudiced by any prior forbearance pursuant to this
paragraph, if the Purchaser does not deliver the Closing Payment on the Closing
Date as contemplated herein. The Forbearance shall expressly include any
directions to the Trustee under the Indenture governing the Notes to assert any
breach, default, event of default or right to acceleration.

 

5.     Confidentiality. Each Party agrees to treat as confidential and not to
disclose either the negotiation or existence of this Purchase and Sale
Agreement; except to each Party’s agents that have need to know and have
confidentiality obligations to such party and except by Seller as may be
required by law, rule or regulation; provided, however, that Purchaser will
disclose publicly through a Form 8-K or other periodic report filed with the
Securities and Exchange Commission (the “SEC”) all material information
Purchaser deems required or desirable to be disclosed. Purchaser will disclose
the existence and material terms of this Purchase and Sale Agreement no later
than four

 

2

 


--------------------------------------------------------------------------------

 

(4) business days after the Effective Date and will file this Purchase and Sale
Agreement as an exhibit to such Form 8-K or other periodic report including such
disclosure.

 

6.     No Other Purchaser Securities. Seller and Ramius each represent that
Seller’s ownership of the Portside Notes represents the only Purchaser debt
securities it, or its “affiliates”, holds and covenants and agrees that: (i)
except pursuant to this Purchase and Sale Agreement, it, and its affiliates,
shall not sell any convertible debt securities issued by Purchaser; and (ii) it,
and its affiliates, will not acquire any convertible debt securities issued by
Purchaser except to close any short positions; provided, however, that, in the
event Seller, Ramius or any of their affiliates becomes a holder of such
convertible debt securities inadvertently or in connection with a larger
portfolio purchase which could not reasonably exclude Purchaser’s convertible
debt securities, Seller or Ramius shall provide written notice to Purchaser of
such holdings, will use commercially reasonable efforts to promptly liquidate,
or cause to be liquidated, such position in such convertible debt securities and
for the period of time it, or its affiliate, remains a holder of such
convertible debt securities neither Seller nor Ramius nor any of their
affiliates shall assert any breaches, defaults, acceleration or events of
default or the taking of any other action seeking repayment with respect to the
debt securities described above, indentures governing such debt securities or
any related documents. For purposes of this Purchase and Sale Agreement,
“affiliates” means any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
Seller or Ramius.

 

 

7.

Waivers.

 

 

a.

Seller shall waive any and all breaches, defaults, events of default with
respect to the Notes, the Indenture governing the Notes, the Securities Purchase
Agreement through which the Notes were originally issued, any other document
related to the Notes, which shall have been executed as of the Effective Date,
and which may arise through the Closing Date, and any claim or cause of action
related to its ownership of any of Purchaser debt securities, equity securities
or other securities other than the Notes, which may arise through the Closing
Date (“Waiver”), which will be non-revocable and shall become automatically
effective without further action of any party. In consideration of such Wavier,
Purchaser shall pay Seller a fee of 2% of the $6,000,000 aggregate principal
amount of the Portside Notes (i.e., $120,000) (“Waiver Fee”) upon execution of
this Purchase and Sale Agreement by wire transfer of immediately available funds
to the account set forth on Annex A. Upon receipt of the Waiver Fee, the Seller
shall promptly execute and deliver to the Purchaser the certificate of waiver
attached hereto as Exhibit A (the “Certificate of Waiver”). If, prior to
Closing, any other holder or the Trustee of the Notes issues a notice of default
or acceleration with respect to the Notes, or otherwise seeks the repayment of
the Notes after the Effective Date, then Seller shall vote its interests in the
Portside Notes in favor of a waiver of such event of default.

 

 

b.

If Purchaser seeks to obtain a waiver consent from a majority of the holders of
the aggregate principal amount of Notes for purposes of a waiver under
Section 6.04 of

 

3

 


--------------------------------------------------------------------------------

 

the Indenture (an “Indenture Waiver”), Purchaser may provide the Certificate of
Waiver or other evidence of the Waiver to the Trustee for purposes of effecting
such Indenture Waiver on the condition that, within 10 days of the Indenture
Waiver becoming effective, Purchaser shall offer (the “Offer”) to pay any
holders of the Notes that have not already provided a consent to an Indenture
Waiver, a one-time fee of 2% of the aggregate principal amount of such holder’s
Notes in exchange for a waiver that is equivalent to the Waiver, provided,
however, that the Purchaser shall not be obligated to make the Offer to any
holder that has previously been given the opportunity to provide a waiver on
substantially the same terms as the Offer. Purchaser may limit the Offer to a
time period of not less than 15 days from the date of such offer.

 

8.     Limitation on Purchaser Representations. Each Seller acknowledges and
agrees that, except as expressly set forth in Paragraph 12 below, Purchaser
makes no representations or warranties of any kind. Each Seller acknowledges and
agrees that as of the Effective Date, the Closing Date, or any other date
subsequent to the Effective Date of this Purchase and Sale Agreement, Purchaser
may be in possession of material nonpublic information, and Seller expressly
waives any and all remedies regarding Purchaser’s possession of material
nonpublic information (“Excluded Information”) as such relates to this Purchase
and Sale Agreement and the transactions contemplated thereby; provided, however,
that the Excluded Information, if any, does not affect, in any material respect,
the truth or accuracy of the representations or warranties of Purchaser in this
Agreement.

 

9.     Remedies. If any Party fails, neglects or refuses to fulfill its
obligations hereunder in accordance herewith, the other Party shall be entitled
to seek specific performance, damages and any other rights or remedies allowed
by law.

 

10.  Costs. Purchaser, Seller and Ramius shall pay their own respective costs
and expenses incidental to this Purchase and Sale Agreement and the transactions
contemplated hereby.

 

11.  Seller’s and Ramius’s Representations. In order to induce Purchaser to
enter into this Purchase and Sale Agreement, Seller makes the following
representations and warranties set forth in (a)-(d) below, and Ramius makes the
following representations and warranties set forth in (a)-(b) below, each of
which is true and correct on the date hereof and shall be true and correct as of
the Closing, if any:

 

 

a.

Seller and Ramius are duly organized, validly existing and in good standing in
the jurisdictions referenced in the preamble to this Purchase and Sale
Agreement.

 

 

b.

This Purchase and Sale Agreement has been duly authorized, executed and
delivered by Seller and Ramius and constitutes their valid and binding
obligation, enforceable against Seller and Ramius in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of

 

4

 


--------------------------------------------------------------------------------

 

general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

 

c.

Seller (or their respective authorized representative) is a “qualified
institutional buyers” within the meaning of Rule 144A under the Securities Act
of 1933, as amended (the “Securities Act”), and has evaluated the merits and
risks of entering into this Purchase and Sale Agreement, without reliance upon
any statements from representatives of the Purchaser other than the Purchaser’s
representations and warranties contained in Paragraphs 9 and 13 and based on
such information as Seller has deemed appropriate, and made its own analysis and
decision to enter into this Purchase and Sale Agreement in light of these risks
and uncertainties. Seller has had the opportunity to consult with its
accounting, tax, financial and legal advisors to be able to evaluate the risks
involved in this Purchase and Sale Agreement and the terms hereof and to make an
informed decision with respect to entering into this Purchase and Sale
Agreement.  Seller acknowledges that the Purchaser is relying on the truth and
accuracy of the foregoing representations and warranties in entering into this
Purchase and Sale Agreement.

 

 

d.

Seller is the beneficial owner and the sole legal owner of and has good and
valid title to the Portside Notes set forth in Paragraph 3 above for such
Seller, free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto.  Seller has not, in whole or in part, (i) assigned, transferred,
hypothecated, pledged or otherwise disposed of its Portside Notes, or (ii) other
than to any entity that, directly or indirectly, controls Seller, given any
person or entity any transfer order, power of attorney or other authority of any
nature whatsoever with respect to its Portside Notes.

 

12.  Purchaser’s Representations. In order to induce Seller to enter into this
Purchase and Sale Agreement, Purchaser makes the following representations and
warranties, each of which representations and warranties is true and correct on
the date hereof and shall be true and correct as of the Closing, if any:

 

 

a.

Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.

 

 

b.

The Purchase and Sale Agreement has been duly authorized, executed and delivered
by Purchaser and constitutes its valid and binding obligation, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

13.  Binding Agreement. This Purchase and Sale Agreement shall be binding on and
shall inure to the benefit of the Parties and to their respective heirs,
administrators, executors, personal representatives, successors and assigns.

 

 

5

 


--------------------------------------------------------------------------------

 

 

14.  Assignment. Seller may not assign its rights and interests hereunder
without the prior written consent of Purchaser. Purchaser may not assign its
rights and interests hereunder without the prior written consent of Seller,
provided however, that the Purchaser may assign its right to purchase the
Portside Notes hereunder without the prior written consent of Seller (it being
understood, however, that no such assignment shall limit or otherwise affect
Purchaser’s obligations hereunder).

 

15.  Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Purchase and Sale Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the jurisdiction of the state and federal courts
sitting in the City of Chicago and the City of New York for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Purchase and Sale Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. If any provision of this
Purchase and Sale Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

16.  Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given on the date such
notice is delivered personally or sent by registered or certified mail (postage
pre-paid) or sent by facsimile, and addressed as set forth below:

 

 

 

6

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 

 

 

a.

If to Purchaser:

 

Richardson Electronics, Ltd.

40W267 Keslinger Road

LaFox, Illinois 60147-0393

 

Telephone:

(630) 208-2200

 

 

Facsimile:

(630) 208-2950

 

 

Attention:

Legal Department

 

with a copy to:

 

Bryan Cave LLP

One Metropolitan Square

211 North Broadway, Suite 3600

St. Louis, Missouri 63102-2750

 

Telephone:

(314) 259-2000

 

 

Facsimile:

(314) 259-2020

 

 

Attention:

Brendan Johnson, Esq.

 

 

b.

If to Seller or Ramius:

 

Portside Growth & Opportunity Fund

c/o Ramius Capital Group, L.L.C

666 Third Avenue, 26th Floor

New York, New York 10017

Telephone: (212) 845-7955

Facsimile: 212) 201-4802

Attention: Jeffrey Smith

 

Owen Littman

 

with a copy to:

 

 

Schulte Roth & Zabel LLP

 

 

919 Third Avenue

 

 

New York, New York 10022

 

 

Telephone: (212) 756-2000

 

 

Facsimile: (212) 593-5955

 

 

Attention: Eleazer N. Klein, Esq.

 

Each of the Parties may change the address to which notices are to be addressed
by giving the other Parties notice in the manner herein set forth.

 

7

 

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 

17.   Entire Agreement. This Purchase and Sale Agreement constitutes the entire
undertaking between the Parties, and supersedes any and all prior agreements,
arrangements and understandings between the Parties. This Purchase and Sale
Agreement may not be changed orally, but only by an agreement in writing signed
by the party against whom enforcement of any such change is sought.

 

18.  Severability. If any of the provisions of this Purchase and Sale Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate this entire
Purchase and Sale Agreement. Instead, this Purchase and Sale Agreement shall be
construed as if it did not contain the particular provision or provisions held
to be invalid, and an equitable adjustment shall be made and necessary provision
added so as to give effect to the intention of the Parties as expressed in this
Purchase and Sale Agreement at the time of execution of this Purchase and Sale
Agreement.

19.  Termination. If the Purchaser does not deliver the Closing Payment on the
Closing Date as contemplated herein, then (i) this Purchase and Sale Agreement
shall be terminated, (ii) the Seller shall be entitled to retain the Execution
Payment and the Waiver Fee, (iii) the Waiver shall remain in full force and
effect and (iv) the parties shall have no further obligation to one another,
provided, that, in such event, Seller may seek to compel Purchaser to deliver
the Closing Payment in exchange for the Portside Notes as contemplated by
Paragraph 3(b) above.

 

20.  Further Assurances. From time to time, as and when requested by any of the
Parties, each of the Parties shall execute and deliver, or cause to be executed
and delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions, as such requesting Party may
reasonably deem necessary or desirable to consummate the transactions
contemplated by this Purchase and Sale Agreement, including, but not limited to
additional documentation as may be requested by the Trustee in connection with
the delivery to the Trustee of the Certificate of Waiver; provided, that, such
actions shall be consistent with the terms of this Purchase and Sale Agreement.

 

21.  Counterparts. This Purchase and Sale Agreement may be executed in two or
more counterparts, each of which shall constitute an original.

 

 

[Signature Page Follows]

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have executed and delivered this Purchase
and Sale Agreement the day and year first above mentioned.

 

 

Purchaser:

 

RICHARDSON ELECTRONICS, LTD.

 

By:        /s/ Edward J. Richardson

Name: Edward J. Richardson

Title:    Chairman of the Board
               & Chief Executive Officer

Seller:

 

Portside Growth and

Opportunity Fund

 

By:        /s/ Jeffrey C. Smith

Name:  Jeffrey C. Smith

Title:    Authorized Signatory

 

 

 

With respect to Sections 5, 6, 9, 10, 11, 13, 15, 16, 17, 18, 20 and 21 only.

 

Ramius:

 

Ramius Capital Group, LLC

 

By:        /s/ Jeffrey M. Solomon

Name:  Jeffrey M. Solomon

Title:    Authorized Signatory

 

 

 

 

 

 